                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITGATION
                                                   Case No. 16-md-02741-VC
 This document relates to:
                                                   PRETRIAL ORDER NO. 112:
 Hardeman v. Monsanto, 3:16-cv-00525-VC
                                                   ORDER RE DESIGN DEFECT JURY
                                                   INSTRUCTION



       The Court does not understand how Monsanto intends to present a defense to Mr.

Hardeman’s design defect claim under its proposed risk-benefit theory, and it is therefore difficult

to anticipate how the risk-benefit test would operate at trial. Accordingly, by 10:00 a.m. on March

14, 2019, Monsanto is directed to file a 2-page brief summarizing what it would argue to the jury

were the risk-benefit test to apply.

       IT IS SO ORDERED.

Date: March 13, 2019                                         ___________________________
                                                             Honorable Vince Chhabria
                                                             United States District Court
